DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 01/27/2022 has been considered and entered.  The response was considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 12, 15 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (US 2015/0232782)
In regards to claim 1, Fisher teaches lubricant composition comprising A) a non-silicone basestock oil and B) a silicone oil (abstract).  The composition has a viscosity index (VI) of above 200 [0023].  The silicone base stock is present at 0.5 to 50% in the composition and the non-silicone oil which comprises any Group I to V oil excluding silicone oil (i.e., mineral oil, PAO, ester oil, etc.) and their mixtures is present at 50% or higher [0031 – 0034, 0044].  The silicone oil has a structure which is similar to formula (1) of the claim, wherein any of groups R1 to R5 can be methyl or higher such that the C/Si ratio would overlap the claimed range [0053 – 0056].  
The composition can comprise an additive such as an antioxidant such as organic phosphite etc., and which can be present alone as sole additive, or with other additives each present at amounts of from 0 to 10% or from 0.1 to 5% in the composition [0079, 0089].  While the preferred amounts of silicone recited is 50% or less, the inventive examples of Fisher provide compositions wherein the silicone base stock is useful and advantageous at up to 60% in the 
In Examples 3c and 4b, the siloxanes used have a VI of over 300 as shown from compositions having 100% of the siloxane.  The structures are similar to the claimed structure, have similar repeat units and thus would be expected to have similar properties including molecular weight, viscosity index as shown above, etc.
In regards to claims 2, 3, Fisher teaches the composition having the claimed limitations as previously stated.
In regards to claim 4, Fisher teaches the composition having similar ingredients in similar amounts and thus would be expected to have similar properties such as absolute viscosity.
In regards to claim 5, Fisher teaches the composition having VI of greater than 250 in the inventive examples (see 3c and 4b) [0148, 0152].
In regards to claims 6 – 12, 15 – 18, Fisher teaches the composition having the claimed limitations and which can be used as a grease or an emulsion [0042, claim 17].  The composition is useful on surfaces such as bearings and thus provides the method of lubricating bearings surfaces [0104].

Claims 1 – 3, 6 – 11, 13 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aguilar et al. (US 2012/0004151)
In regards to claim 1, Aguilar teaches compositions comprising silicone fluids and a cobasestock such as ester oil (abstract).  The silicone base fluid is present in amounts of from 62 to 80%, the ester is present in amounts of from 10 to 30%, and about 2.5 to about 12% of alkoxylated aliphatic polyamine as components a) to c) respectively in the composition [0006, 
The composition can comprise optional additives such as phosphorus antioxidants [0019].  Phosphorus antioxidants are known to include phosphites which would have been obvious (See Fisher et al. US 2015/0232782).  The composition can be in the form of a grease [0041].  Since the required ingredients a) to c) are present at minimum in combined amounts of at least about 74.5% and at maximum at 100%, the supplemental additives such as antioxidants would be present in minor amounts of from 0 to about 25.5% at most.  The composition comprises the silicone oil having the limitations of formula (1) of the claims and thus would have the same properties as the silicone compounds of the claims.
In regards to claims 2, 3, 6 – 11, 13 – 18, Aguilar teaches the composition having the claimed limitations.  The composition comprises the silicone oil having the limitations of formula (1) of the claims and thus would have the same properties as the silicone compounds of the claims.  The examples provide silicone have kinematic viscosity of silicone oil overlapping the claimed range (Table A).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicants argue that the inventive examples demonstrate unexpectedly improved low temperature properties over the comparative examples which did not have the silicone oil of the claim.  The argument is not persuasive as the inventive examples are not commensurate in scope with the claims as discussed in the interview summary dated 01/10/2022.
The amounts of hydrocarbon oil in the inventive examples were from 10 to 45% rather than up to 49% as claimed.  The number of repeat unit “n” is not specified in the inventive examples.  The examples support R1 of from 1 to 12 and R2 of 1 to 8, and when R1 and R2 are each greater than C1 alkyl, they do not both exceed C8 alkyl as supported by Example A-15 in Table 1.  A single claim may have one of the limitations of the inventive examples but not comprise the others.  For instance, the newly added claim 15 allows for R1 to range from 1 to 12 carbon alkyl and R2 to range from 1 to 8 carbon alkyl but fails to require that when both R1 and R2 are each higher than C1 alkyl, both R1 and R2 cannot exceed C8.
Thus, applicants have failed to provide inventive examples that are commensurate in scope with the claims and sufficient to rebut the case of obviousness.
Applicants argue that Fisher fails to recognize the advantageous effects of the claimed oil as Fisher teaches a wide scope in regards to the claimed structure and it would not have been obvious for persons of ordinary skill in the art to have prepared the claimed compositions based on the examples of Fisher comprising PMOS 1 and PMOS2.  The argument is not persuasive.
Fisher broadly teaches compositions having the claimed silicone structure and present in the claimed amounts which makes the claimed composition obvious.  In regards to the alleged improved properties, the inventive examples are not commensurate in scope with the claims and therefore fails to demonstrate unexpectedly improved results throughout the scope of the claims.
Applicants argue that Aguilar fails to teach the claimed silicone structure as the structure FII has a phenyl group while the claims require that the phenyl is an alkylphenyl group.  The argument is not persuasive.
Aguilar teaches structure FI which teaches alkyl groups for all the R groups according to the claims.  Thus, at least the claimed limitation is taught in view of FI.  Also, the phenyl groups 
Applicants argue that the silicone compounds of Aguilar are much broader than the claims and thus provides much broader properties than the claimed molecular weight, C/Si ratio and VI.  The arguments are not persuasive.
Aguilar teaches silicone compounds having the claimed structures wherein the claimed properties overlap those of the claimed ranges and thus makes the claims obvious.
Applicants argue that Aguilar fails to overcome the problems associated with VI and lubricity that is solved by the present claims.  The argument is not persuasive.
Again, Aguilar teaches the claimed limitations and thus makes the claims obvious.  Aguilar is not required to provide or solve limitations that are not present in the claim.  Again, in regards to the allegation of unexpected results, the inventive examples are not commensurate in scope with the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771